


Exhibit 10.1                                            


24 November, 2014


BY HAND
Strictly Private & Confidential


Mr. Michael Olaf Thamm c/o Costa Crociere S.p.A.






Subject: Compensation package




Dear Mr. Thamm,


Further to our recent discussions, we are pleased to confirm and set below your
overall economic treatment and total compensation package for your services
under your employment contract and any corporate role or task in favour of Costa
Crociere S.p.A. and/or any and all companies belonging to the Carnival
Corporation group (the "Group").


This document (the "Addendum") is the only contractual source of your
compensation package and entirely replaces and supersedes sections 2, 3 and 4 of
your employment contract of July 1st, 2012 (the "Contract") and the entire
addendum to the Contract executed on January 24th, 2013 including its annexes.


***


Compensation


Your overall compensation package shall comprise the following items beginning
in fiscal 2014 and in all subsequent years subject to changes recommended by
Management and approved by the Compensation Committees of the Board of Directors
of Carnival Corporation & plc:


(i)
Fixed salary



You will continue being entitled to an annual fixed salary equal to Euro
700,000.00 (Seven Hundred Thousand/00) gross, to be paid in 13 monthly
installments, as per the CLA (as defined in the Contract).


The amount of your annual fixed salary in excess of the minimum wage set forth
by the CLA, shall not be subject to annual increases due to the cost of living,
shall be absorbed into any future increases in salary arising out of the renewal
or modification of the CLA at national, local or Company level and it is
expressly granted as advanced payment of future increases in salary provided for
by the above contracts.


(ii)
Variable salary



You will be entitled to participate in the Carnival Corporation & PLC Brand
Management




1                            




--------------------------------------------------------------------------------






Incentive Plan ("BMIP") which is attached to this Addendum as an integral and
essential part of it as "Annex A" at an annual Target Bonus equal to Euro
900,000.00 (Nine Hundred Thousand/00) gross. It is hereby understood and agreed
that BMIP entirely replaces and supersedes the Costa Crociere CEO Management
Incentive Plan so far applied to your employment relationship.


(i)
Restricted Stock Units and Performance Based Shares



You will continue being eligible to participate in Restricted Stock Unit (“RSU”)
grants made pursuant to the Carnival plc 2014 Employee Share Plan (“2014 Plan”),
attached to this Addendum as "Annex B", or any successor plan from time to time
in force at discretion of the Compensation Committee of Carnival Corporation &
PLC. Subject to the Carnival Compensation Committee approval, you shall be
eligible for an annual grant equivalent to Euro 650,000.00 (Six Hundred and
Fifty Thousand/00) RSUs of Carnival Corporation and Plc, under the terms and
conditions of the applicable Plan.


You will continue being eligible to participate in the Performance Based Shares
("PBS") programs made pursuant to the terms of the 2014 Plan or any successor
plan from time to time in force at discretion of the Compensation Committee of
Carnival Corporation & PLC. Subject to the Carnival Compensation Committee
approval, you shall be eligible for an annual target opportunity equivalent to
Euro 350,000.00 (Three Hundred and Fifty Thousand/00) PBS of Carnival
Corporation and Plc, under the terms and conditions of the applicable Plan.




(ii)
Prior Equity Grants



Grants of equity made to you prior to the date of this Addendum, including RSU,
PBS and special PBS grants, will continue being regulated by the relevant terms
and conditions of the Carnival plc 2005 Employee Share Plan, which is attached
to this Addendum as "Annex C".


(iii)
Additional Benefits



a.
Insurance

In addition to insurance policies provided by the CLA, the Company shall
continue to bear the costs of a health insurance (to be chosen discretionally by
the Company) covering also your partner and children.


b.
Housing allowance

The Company shall continue to pay a yearly housing allowance up to Euro
150,000.00 (One Hundred and Fifty Thousand/00) for your accommodation in Genoa
or nearby, for the entire duration of your stay in Italy.




c.
Car and private jet

The Company shall continue to make available to you a company car with a driver
and a jet private charter for business use within Europe.


d.
Relocation expenses

Further to our discussions we are pleased to confirm that the Company shall also
reimburse you the relocation expenses from Hamburg to Genoa, subject to the
applicable tax withholdings.


2




--------------------------------------------------------------------------------








It is understood and agreed that the above compensation is inclusive of any
possible remuneration due to you for any director or other corporate roles and
or offices you may take or have covered within the Company and/or the Carnival
Corporation Group.


All other terms and conditions of your employment as per the Contract shall
remain unchanged.


If you agree with the above conditions please signed this letter (initialized on
each page) for acceptance and express and unconditional approval of its content
and return it to us.


Kind regards,


/s/ Jerry Montgomery
Costa Crociere S.p.A.






                                
For acknowledgment of receipt and express acceptance
Genoa, 24 November 2014






/s/ Michael Olaf Thamm
Michael Olaf Thamm






Enclosures:
1.
Annex A: Carnival Corporation & PLC Brand Management Incentive Plan;

2.
Annex B: Carnival plc 2014 Employee Share Plan;

3.
Annex C: Carnival plc 2005 Employee Share Plan









































3


